Case 1:18-cv-06955-BMC Document 7 Filed 01/18/19 Page 1 of 3 PageID #: 26




                                                                    DANIEL ZEMEL, ESQ. (NY, NJ)
                                                                    1373 BROAD ST. SUITE 203C
                                                                    CLIFTON, NEW JERSEY 07013
                                                                    PHONE: (862) 227-3106
                                                                    FAX:   (862) 204-5901
                                                                    DZ@ZEMELLAWLLC.COM



                                                                    January 18, 2018
VIA ECF:

Honorable Brian M. Cogan
United States District Judge
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       RE:     Jasmin R. Francis vs. General Revenue Corporation
               United States District Court – Eastern District Of New York
               Case Number: 1:18-cv-06955

Dear Judge Cogan:

        Jasmin Francis (“Plaintiff”) and General Revenue Corporation (“GRC”) hereby
submit this joint letter to provide a brief description of the case, including factual,
jurisdictional, and legal bases for the claims and defenses, and addressing any
contemplated motions.

Plaintiff’s Statement of Facts and Claims for Relief

         In 2010, Plaintiff incurred a personal student loan obligation from Cornell
University. Years later, Defendant GRC attempted collecting on said debt, allegedly due
and owing, by sending a collection letter dated May 31, 2018 to Plaintiff. Within the
letter, Defendant attempts to collect $3,729.21 in principal. In addition, Defendant seeks
to collect “collection costs” of $1,680.04. The underlying contract with Cornell
University provides for attorney’s fees and reasonable costs of collection. Here,
Defendant is seeking costs of collection totaling over 40% of the debt which is simply not
reasonable. Further, Defendant is seeking to collect an erroneous “Penalty/Late” fee
which is also not authorized by contract.

Defendant’s Statement of Facts and Defenses

       GRC disagrees with Plaintiff’s assertions and maintains that it has not violated the
Fair Debt Collections Practices Act (“FDCPA”). GRC states that it takes all steps necessary

                                                                                          1
Case 1:18-cv-06955-BMC Document 7 Filed 01/18/19 Page 2 of 3 PageID #: 27




to ensure compliance with the FDCPA. Plaintiff’s Complaint also has failed to state a
claim upon which relief can be granted.

        In addition, GRC anticipates asserting the following defenses: (1) GRC complies
with the provisions of the FDCPA; (2) to the extent GRC is found to have violated the
FDCPA, which is denied, any such violation was unintentional and resulted from a bona
fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such
errors; (3) Plaintiff and the putative class members she purports to represent failed to
exercise reasonable diligence to mitigate their harm/damages (if any were in fact suffered,
which is expressly denied) and, therefore any damages awarded to them should be reduced
accordingly; (4) Plaintiff has not incurred an injury in fact and therefore lacks standing
under Article III of the United States Constitution and Spokeo, Inc. v. Robins, 136 S. Ct.
1540, 1550 (2016), to bring the instant claims; and (5) the damages of Plaintiff and the
putative class members she purports to represent, if any, and none being admitted, were
not caused by GRC, but by another person or entity, including Plaintiff or the putative class
member, for whom GRC is not responsible and over whom GRC has exercised no control.

        Accordingly, GRC states that Plaintiff cannot maintain her action against GRC on
an individual or class basis.

Plaintiff’s Bases for Jurisdiction

        Plaintiff has federal court jurisdiction based on 28 U.S.C. §1331 due to his claims
against Defendants for violations of the Fair Debt Collection Practices Act (“FDCPA”),
15 U.S.C. § 1692 et seq.

Plaintiff’s Contemplated Motions

       Plaintiff anticipates filings motions for class certification and summary judgment.

Defendants’ Contemplated Motions

       GRC anticipates filing a motion to dismiss. Should that motion be denied, GRC
reserves its right to file a dispositive motion at the conclusion of discovery.




                                                                                           2
Case 1:18-cv-06955-BMC Document 7 Filed 01/18/19 Page 3 of 3 PageID #: 28




Respectfully,

      /s/ Philip A. Goldstein              /s/ Daniel Zemel
      Philip A. Goldstein, Esq.            Daniel Zemel, Esq.
      McGUIREWOODS LLP                     Zemel Law LLC
      1251 Avenue of the Americas          1373 Broad Street
      20th Floor                           Suite 203-C
      New York, New York 10020             Clifton, NJ 07013
      (212) 548-2100                       (862) 227-3106
      pagoldstein@mcguirewoods.com         dz@zemellawllc.com
      Counsel for GRC                      Counsel for Plaintiff




cc:      All counsel of record (via ECF)




                                                                       3
